Citation Nr: 0926789	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  94-40 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 decision that, in part, 
denied entitlement to a TDIU.  The Veteran timely appealed.  
In January 2004, March 2006, and January 2007, the Board 
remanded the issue for additional development.

In April 2009, subsequent to the RO's issuance of the most 
recent supplemental statement of the case, the Veteran 
submitted additional evidence to the Board.  In the June 2009 
informal hearing presentation, the Veteran's representative 
waived initial RO consideration of that evidence.


FINDINGS OF FACT

1.  The Veteran is service-connected for post-operative 
herniated nucleus pulposus of L4-L5 and L5-S1, with sciatic 
neuritis, evaluated as 30 percent disabling; hysterectomy, 
evaluated as 30 percent disabling; incontinence, evaluated as 
20 percent disabling; left salpingo-oophorectomy with right 
salpinjectomy, evaluated as 10 percent disabling; tender, 
post-surgical scar of the lumbar spine, evaluated as 10 
percent disabling; and recurrent urinary tract infection, 
evaluated as 0 percent disabling.  A combined disability 
evaluation of 70 percent is in effect.  These evaluations 
meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

2.  The Veteran's service-connected disabilities, in 
combination, have not been shown to be of such severity as to 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Complete notice was sent in letters dated in March 2006, 
February 2007, and October 2008, and the claim was 
readjudicated in a March 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions on her employability, 
and afforded the Veteran the opportunity to give testimony 
before the Board although she declined to do so.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

TDIU

The Veteran asserts that she is totally disabled and unable 
to retain or maintain any gainful employment due to her 
service-connected disabilities, specifically her service 
connected low back disability and incontinence.  Although 
there is evidence that the Veteran may be unemployable due to 
various psychiatric problems, the Board notes that service 
connection has not been established for any psychiatric 
disability.

VA regulations allow for the assignment of a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from common etiology or a single accident or 
disabilities affecting a single body system will be 
considered as one disability for the above purposes of one 60 
percent disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

Service connection is in effect for the following 
disabilities:  post-operative herniated nucleus pulposus of 
L4-L5 and L5-S1, with sciatic neuritis, evaluated as 30 
percent disabling; hysterectomy, evaluated as 30 percent 
disabling; incontinence, evaluated as 20 percent disabling; 
left salpingo-oophorectomy with right salpinjectomy, 
evaluated as 10 percent disabling; tender, post-surgical scar 
of the lumbar spine, evaluated as 10 percent disabling; and 
recurrent urinary tract infection, evaluated as 0 percent 
disabling-for a combined disability rating of 70 percent.

She meets the threshold criteria set forth in 4.16(a).  The 
Board now considers whether she is unable to secure or follow 
a substantially gainful occupation as a result of her 
service-connected disabilities.  See 38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Also, a high rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, though the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The Veteran reportedly last worked in December 2007 as a 
warehouse laborer.  She had this job for approximately five 
months and had previously worked for several months 
assembling lawn and garden equipment.  The record shows that 
the Veteran has a G.E.D. and previous experience as, among 
other jobs, a file clerk, a sales agent, and a pizza baker.  
The Veteran has significant non-service connected psychiatric 
diagnoses, including bipolar disorder, that have required 
extensive inpatient and outpatient treatment and had 
significant impact on her employability.

The medical evidence of record collectively shows that the 
Veteran's service-connected disabilities do not preclude 
gainful employment.  

A VA examination in February 2007 noted that the Veteran was 
at that time employed on a lawn and garden tools assembly 
line.  She had been working at this job for two months and 
had not previously worked for over two years.  The Veteran 
could not recall what other jobs she had done but stated that 
most were warehouse jobs requiring physical activity.  At her 
present job, the Veteran had to lift 30 or 40 pound boxes 
onto a table every 30 minutes, then sort out and assemble 
parts.  She worked 36 hours per week on 12 hour shifts for 
three days, then had a week off.  She reported that it took 
her two days to recover after the end of the third work day.  
The examiner noted that aside from her herniated nucleus 
pulposus of the lumbosacral spine the Veteran had multiple 
other medical problems, including bipolar disorder, 
incontinence, and a cervical spine disorder.  She did not 
wear a back brace or use any modalities for pain relief.  The 
examiner stated that the examination did not indicate any 
limitations in the Veteran's activity level after 36 hours of 
work, and that with medication she was able to maintain 
functional capacity at the required level.  However, during 
flare-ups she would need intermittent rest periods.  It was 
the examiner's opinion that it would difficult for the 
Veteran to obtain or maintain gainful employment in heavy 
manual labor related activities without intermittent rest 
periods.  "Although she has multiple other medical problems 
that will interfere with her work, her lower back condition 
is at least as likely as not to interfere with her work to 
maintain heavy manual labor related activities for prolonged 
periods such as the schedule she is on with the 12 hour 
shifts three days a week."

The most recent VA examination of the Veteran was conducted 
in November 2008.  The Veteran reported that she had not 
worked since 2007 when she left her warehouse job due to her 
lower back disability.  The examiner noted normal lumbosacral 
spine examination with normal ranges of motion, however the 
Veteran reported increased pain limiting function with 
repetitive movements.  The examiner stated that due to her 
back disorder it would be difficult for the Veteran to obtain 
or maintain gainful employment in heavy manual labor related 
activities without intermittent rest periods.  "Sedentary 
employment would be advised."  Regarding the Veteran's 
service connected urinary incontinence, the examiner noted 
that use of absorbent material would be beneficial, but that 
the condition would not preclude sedentary employment.  

Although the Veteran's service-connected disabilities, 
specifically her lower back and incontinence conditions, 
certainly affect her employability, the evidence does not 
show that they preclude all substantially gainful employment 
for which she is otherwise qualified as required for the 
grant of a TDIU.  Sedentary employment has been specifically 
recommended to accommodate her service-connected 
disabilities, and there is no indication that such work would 
be precluded by her service-connected disabilities.  

The Board is sympathetic to the Veteran's limitations that 
have resulted due to her service-connected disabilities.  
Indeed, VA has recognized the severity of those disabilities 
in the rating percentages currently assigned.  Regardless, 
the Board is bound by the governing statutes and regulations, 
which require that in claims for TDIU, the service-connected 
disabilities alone must be of sufficient severity as to 
produce unemployability.  In this case, the evidence falls 
short of such support.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted.


ORDER

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


